 



Exhibit 10.44
TRIAD GUARANTY INC.
EXECUTIVE STOCK OPTION AGREEMENT
     This Stock Option Agreement (the “Agreement”), dated ____________, is
entered into between Triad Guaranty Inc., a Delaware corporation (the
“Company”), and ____________, (the “Optionee”).
     WHEREAS, the Company, pursuant to its 2006 Long-Term Stock Incentive Plan
(the “Plan”), desires to grant an Option (as defined in the Plan) to the
Optionee, and the Optionee desires to accept the Option, on the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual promises hereinafter set
forth, the parties hereto agree as follows:
     1. Grant of Option. The Company hereby grants to the Optionee an option to
purchase from the Company all or part of ____________ shares of Common Stock
(par value $0.01 per share) of the Company at $______   per share (the “Option
Price”), during the period and upon the terms and conditions stated herein and
in the Plan.
     2. Termination of Option. This Option shall terminate entirely on the
earliest of:
     (a) ____________;
     (b) three (3) years following the termination of Optionee’s employment with
the Company and all of its subsidiaries by reason of Optionee’s retirement after
age ___;
     (c) three (3) years following the termination of Optionee’s employment with
the Company and all of its subsidiaries by reason of Optionee’s death or
disability; or
     (d) three (3) months following the termination of Optionee’s employment
with the Company and all of its subsidiaries for any reason other than (b) or
(c) above.
     Optionee may be released from the effects of Section 2 (b), (c) or (d) if
the Committee (as defined in the Plan) determines in its sole discretion that
such action is in the best interests of the Company and its stockholders.
     3. Vesting. Subject to the provisions of Section 2 hereof, this Option may
be exercised at any time as to all or any of the shares then purchasable
hereunder (but not for less than 100 shares unless such purchase would entirely
exhaust the option) and provided further that the Optionee’s right to purchase
Common Stock subject to this option shall vest as follows:

      Date   Percentage of Common
Stock Subject to Option  
On ____________   ___% On ____________   ___% On ____________   100%

1



--------------------------------------------------------------------------------



 



     The Optionee’s right to exercise this Option will immediately accrue with
respect to all of the shares of Common Stock subject thereto upon a Termination
or Constructive Termination occurring within twelve (12) months following a
Change in Control of the Company. For purposes of this Agreement, the following
terms shall have the meanings set forth below:

  (a)   “Termination” shall mean termination of the Optionee’s employment other
than for “misconduct” (as defined in the Plan) by the Company (or the successor
to the Company).     (b)   “Constructive Termination” shall mean the occurrence
of any of the following without the Optionee’s consent:         (i) assignment
to Optionee of duties that are materially inconsistent with his/her position
with the Company at the time of announcement of the Change in Control;        
(ii) a material reduction in the non-variable compensation (i.e. the aggregate
of all components of compensation other than bonus, equity awards and such other
components which by their nature are expected to vary from year to year) of the
Optionee from his/her non-variable compensation at the time of the announcement
of the Change in Control; or         (iii) requirement that the Optionee
relocate his/her principal business office more than fifty (50) miles from the
Optionee’s principal business office at the time of the announcement of the
Change in Control.     (c)   “Change in Control” shall mean the occurrence of
any of the following events:         (a) any person or persons acting as a
group, as that term is defined in Rule 13d-3 under the Securities Exchange Act
of 1934 (other than Collateral Holdings, Ltd., an Alabama limited partnership,
and any of its affiliates) shall become the beneficial owner of securities of
the Company representing more than fifty percent (50%) of the combined voting
power of the Company’s then outstanding securities; or         (b) individuals
who constitute the board of directors of the Company as of the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election or nomination for election was approved by a vote of at
least three-quarters of the directors comprising the Incumbent Board (either by
a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be, for purposes of this clause (ii) considered as though such
person were a member of the Incumbent Board; or         (c) any consolidation or
merger to which the Company is a party, if following such consolidation or
merger, stockholders of the Company immediately prior to

2



--------------------------------------------------------------------------------



 



      such consolidation or merger shall not beneficially own securities
representing more than fifty percent (50%) of the combined voting power of the
outstanding voting securities of the surviving or continuing corporation; or    
    (d) any sale, lease, exchange or other transfer (in one transaction or in a
series of related transactions) of all, or substantially all, of the assets of
the Company, other than to an entity (or entities) of which the Company or the
stockholders of the Company immediately prior to such transaction beneficially
own securities representing more than fifty percent (50%) of the combined voting
power of the outstanding voting securities.

     An option shall be exercised by giving notice to the Company, on a form
which the Secretary of the Company will supply upon request, specifying the
number of whole shares to be purchased and accompanied by payment of the
purchase price therefore. Payment may be made by check payable to the Company.
The Committee (as defined in the Plan) may, in its discretion, permit the
Optionee to make payment in shares of Common Stock, valued at the Fair Market
Value thereof (as defined in the Plan), as partial or full payment therefor.
Shares of Common Stock that may be used for the payment may include shares which
were received by the Optionee upon the exercise of one or more options and
shares which the Optionee directs the Company to withhold, for the purpose of
paying the Option Price (and any applicable withholding taxes), from shares
which the Optionee would have received upon the exercise of one or more options.
Such exercise shall be effective upon receipt by the Secretary of the Company,
at the main office of the Company, of such written notice and payment.
     4. Transferability. Except as permitted by the Plan, the Option may not be
sold, transferred, pledged, assigned or otherwise alienated at any time, and any
attempt to sell, transfer, pledge, assign or otherwise alienate the Option need
not be recognized by the Company.
     5. Committee Interpretations Binding. All determinations and
interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive on Optionee and on
his legal representatives and beneficiaries.
6. No Rights as Stockholder.
     (a) Optionee shall have none of the rights of a stockholder with respect to
shares subject to the Option until such shares shall be issued on exercise of
the Option[; and, except as otherwise provided in Section 6(b) hereof, no
adjustment for dividends, or otherwise, shall be made if the record date thereof
is prior to the date of issuance of such shares.
     (b) In the event that the outstanding Common Stock of the Company is
changed by reason of a Share Change or Organic Change (each as defined in the
Plan), the number of shares subject to the Option shall be adjusted so that
Optionee shall receive upon exercise of the Option in whole or in part
thereafter that number of shares of the class of the capital stock of the
Company or its successor that Optionee would have been entitled to receive had
he exercised the Option immediately prior to the record date for such event. In
the event of such an adjustment, the per share Option price shall be

3



--------------------------------------------------------------------------------



 



     adjusted accordingly, so that there will be no change in the aggregate
purchase price payable upon exercise of the Option].
     7. Controlling Documents. The Option granted hereby is subject to:
     (a) All terms and conditions of the Plan (which is hereby incorporated by
reference with the same effect as if fully recited herein) as now or hereafter
in effect; and
     (b) All the terms and conditions of this Agreement as now in effect or as
hereafter modified at the discretion of the Committee to conform with the Plan
as amended from time to time.
     The Optionee acknowledges receipt of a copy of the Plan, represents and
warrants that he has read the Plan and agrees that this Agreement shall be
subject to all of the terms and conditions of the Plan.
     8. No Guarantee of Employment. This Agreement shall not interfere with or
limit in any way the right of the Company to terminate the Optionee’s employment
at any time, or confer upon the Optionee any right to continue in the employment
of the Company.
     9. Governing Law. This Agreement shall be governed by the law of the State
of Delaware and construed in accordance therewith.
     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the day and year first above written.

         
OPTIONEE:
  COMPANY:
 
       
 
  TRIAD GUARANTY INC.
 
         
 
   
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Its:    
 
       

4